DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 11/30/2021, claims 21 – 40 are pending for examination. This action is non-final.
Response to Amendment
Acknowledgement is made claims 21, 28, and 35 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 10 – 12 of Remarks dated 11/30/2021, wherein applicant alleges the amendments to the claims overcome the previous rejections of the claims have been fully considered and found persuasive. Claim 21 has been amended to recite, in part, “authenticating, by the server, the connection request from the client device by determining that (i) the client device is a previously-registered client device or (ii) an IP address of the client device is a previously-registered IP address stored in an authentication table”, which is not taught by the prior art which previously was cited as teaching claim 21. However, Hyland et al. (US 2014/0310792 A1) was found to teach the aforementioned subject matter, specifically wherein Hyland et al. teaches receiving user authentication information, providing an access token to a client application, and subsequently authorizing the user using the access token received in user requests, rather than receiving additional or repeated credentials (Hyland et al. Paragraphs [0013 – 0014]). As such, Hyland et al. teaches authenticating a request from a client device by determining that the client device is a previously-registered client device. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21 – 40 are rejected under 35 U.S.C. §103 as being unpatentable over Karaoguz et al. (US 2014/0304421 A1), hereinafter “Karaoguz”, in view of Yurchenko et al. (US 2009/0010168 A1), hereinafter “Yurchenko” and further in view of Beadle et al. (US 6,766,373 B1), hereinafter “Beadle”, and Hyland et al. (US 2014/0310792 A1), hereinafter “Hyland”.
Regarding claim 21, Karaoguz teaches a computer-implemented method for dynamically selecting a connection path between a client device and a server (multipath connection session setup procedure (Karaoguz Paragraph [0046])), the method comprising: 
receiving, over a network at a server, a connection request from a client device (network management server receives a connection session setup request from a user device (Karaoguz Paragraph [0046])), the network including a plurality of access points, each of the plurality of access points associated with a different bandwidth (pathways are evaluated and selected based upon maximum available bandwidth over the corresponding pathway (Karaoguz Paragraph [0024]) evaluated resources of pathways include information regarding network nodes (routers) (Karaoguz Paragraph [0029])); 
authenticating, by the server, the connection request from the client device (establishing a security handshake procedure to authenticate the user device (Karaoguz Paragraph [0047]) proceeding with processing the request after the authentication procedure is successful (Karaoguz Paragraph [0048])); 
determining, by the server, a first connection path from a plurality of connection paths for the client device based on a function (selecting a route as a content serving pathway based upon corresponding client provisioning profiles provided with the request (Karaoguz Paragraph [0048] and [0046])), wherein each of the plurality of connection paths is a wireless connection via one of the plurality of access points (access network may be wireless (Karaoguz Paragraph [0041]) pathways are evaluated based upon network node (router) resources, including maximum available bandwidth (Karaoguz Paragraphs [0024] and [0029])); and 
transferring data between the client device and the server using the first connection path (receiving delivered content via the established serving routes or auxiliary routes based on the connection setup request (Karaoguz Paragraph [0013])).
Where Karaoguz teaches connection paths are additional connection paths (the requested routes/pathways are established in response to the reception of the request and are therefore new additional routes (Karaoguz Paragraph [0016])), Karaoguz fails to specifically recite, in response to detecting a change in the first connection path, automatically rerouting the transferring of data between the client device and the server to a second connection path of the plurality of connection paths. Karaoguz further fails to teach selecting a connection path based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack, and authenticating by determining that (i) the client device is a previously-registered client device or (ii) an IP address of the client device is a previously-registered IP address stored in an authentication table.
Yurchenko teaches in response to detecting a change in the first connection path, automatically rerouting the transferring of data between the client device and the server to a second connection path of the plurality of connection paths (routing engine provides a preferred and alternative route in response to a request, wherein the alternative route is provided for immediate availability upon the failure of the preferred route (Yurchenko Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Yurchenko related to providing the alternate route as a secondary route in the event of the failure of the first route and apply them to the teachings of Karaoguz for the purpose of offering redundant resources. One would be motivated as such as this provides the client with resources needed to use the next-best route immediately following the failure of the preferred route (Yurchenko Paragraph [0047]).
Karaoguz and Yurchenko fail to teach selecting a connection path based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack, and authenticating by determining that (i) the client device is a previously-registered client device or (ii) an IP address of the client device is a previously-registered IP address stored in an authentication table.
However, in analogous art, Beadle teaches selecting a connection path based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack (using software call-backs into a protocol stack to determine network routing information which is used for automatic route selection (Beadle Col. 7 Lines 31 – 55) wherein automatic route selection uses network routing information to avoid congestion (Beadle Col. 7 Line 66 – Col. 8 Line 13) or to dynamically mitigate congestion (Beadle Col. 10 Lines 39 – 54)).
Beadle related to software call-backs to a protocol stack to determine network parameters used in determining network conditions such as congestion and apply them to the teachings of Karaoguz and Yurchenko for the purpose of receiving updated network parameters (Beadle Col. 7 Lines 51 – 55). One would be motivated as such as call-backs may be contained in packet headers and used to send network connection and event parameter data back to a client (Beadle Col. 7 Lines 56 – 65).
Karaoguz, Yurchenko, and Beadle fail to teach authenticating by determining that (i) the client device is a previously-registered client device or (ii) an IP address of the client device is a previously-registered IP address stored in an authentication table.
However, in analogous art, Hyland teaches authenticating by determining that a client device is a previously-registered client device (a mobile device may submit service requests with an authorization access token attached and the receiving server processes the access token to validate the authority of the user to receive a requested service, thereby only needing to register the client once with a single-sign on system (Hyland Paragraphs [0013 – 0014])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hyland related to only requiring a user authenticate themselves once to access network services and apply them to the teachings of Karaoguz, Yurchenko, and Beadle for the purpose of implementing single-sign on (SSO) for user authentication. One would be motivated as such as SSO allows for distinct and separate accounts at service providers to use the same authentication method that only requires a user to authorize themselves once and also provides for increased security (Hyland Paragraphs [0007 – 0009]).

Regarding claim 22, Karaoguz, Yurchenko, Beadle, and Hyland teach the method of claim 21, further comprising:  3Attorney Docket No. 00008-0104-01000 
receiving, at the server, a web request from the client device (client device makes a content request to a server (Karaoguz Paragraph [0013])); 
retrieving, by the server, a web request response based on the web request from the client device (delivering content by the selected route based upon the client request (Karaoguz Paragraph [0013])); 
determining, by the server, a return connection path from a connection database (user receives delivered content from one or more serving routes and/or one or more auxiliary routes based upon a content request, wherein the routes are determined based upon provisioning profiles (Karaoguz Paragraph [0013]) provisioning profiles are stored in a database (Karaoguz Paragraph [0032])); and
transmitting, by the server, the web request response via the determined return connection path (returning delivered content by the path selected based upon the provisioning profiles (Karaoguz Paragraph [0013])).  

Regarding claim 23, Karaoguz, Yurchenko, Beadle, and Hyland teach the method of claim 22, wherein determining the return connection path includes:
determining, by the server, whether the return connection path is available (evaluating network resource status to determine available auxiliary pathways (Karaoguz Paragraph [0024])) based on selecting the one or more multiple auxiliary pathways to support a desired QoS level (Karaoguz Paragraph [0024]) auxiliary pathways are used to deliver content to a user in response to a request (Karaoguz Paragraph [0013])).  

Regarding claim 24, Karaoguz, Yurchenko, Beadle, and Hyland teach the method of claim 21, further comprising: 
monitoring, by the server, the first connection path for changes in the first connection path (maintaining a desired quality of service for a connection using QoS mid-call updates (Karaoguz Paragraph [0021])). 

Regarding claim 25, Karaoguz, Yurchenko, Beadle, and Hyland teach the method of claim 22, wherein determining the return connection path includes: 
monitoring the plurality of connection paths to determine a bandwidth of each connection path (monitoring of network resources includes bandwidth (Karaoguz Paragraph [0040]) selecting multiple auxiliary pathways and maximizing available bandwidth for each pathway (Karaoguz Paragraph [0024])); and 
selecting, by the server, a connection path with the highest bandwidth (selecting one or more of the multiple auxiliary pathways based upon the desired QoS (Karaoguz Paragraph [0024])).  

Karaoguz, Yurchenko, Beadle, and Hyland teach the method of claim 21, wherein authenticating the connection request from the client device includes: determining, by the server, whether the client device has previously connected to the server (user may access network services using previously provided username and password (Hyland Paragraph [0043]) inherits motivation to combine from respective parent claim.).

Regarding claim 27, Karaoguz, Yurchenko, Beadle, and Hyland teach the method of claim 21, wherein the first connection path is determined based on a network congestion, wherein the network congestion includes latency and bandwidth measurements (selecting an auxiliary path based upon monitored network resources, wherein network resources include transmission delay (latency) and available bandwidth (Karaoguz Paragraph [0040])).  

Regarding claim 28, Karaoguz teaches a system for dynamically selecting a connection path between a client device and a server (multipath connection session setup procedure (Karaoguz Paragraph [0046])), the system including:
a data storage device storing instructions for dynamically selecting a connection path between the client device and the server (network management server selects a serving route and/or auxiliary route to deliver content to a request user (Karaoguz Paragraph [0013])); and 
the server comprising a processor (Karaoguz Paragraph [0055]) configured to execute the instructions to perform operations including: 
network management server receives a connection session setup request from a user device (Karaoguz Paragraph [0046])), the network including a plurality of access points, each of the plurality of access points associated with a different bandwidth (pathways are evaluated and selected based upon maximum available bandwidth over the corresponding pathway (Karaoguz Paragraph [0024]) evaluated resources of pathways include information regarding network nodes (routers) (Karaoguz Paragraph [0029])); 
authenticating the connection request from the client device (establishing a security handshake procedure to authenticate the user device (Karaoguz Paragraph [0047]) proceeding with processing the request after the authentication procedure is successful (Karaoguz Paragraph [0048])); 
determining a first connection path for the client device based on function (selecting a route as a content serving pathway based upon corresponding client provisioning profiles provided with the request (Karaoguz Paragraph [0048] and [0046])), wherein each of the plurality of connection paths is a wireless connection via one of the plurality of access points (access network may be wireless (Karaoguz Paragraph [0041]) pathways are evaluated based upon network node (router) resources, including maximum available bandwidth (Karaoguz Paragraphs [0024] and [0029])); and 
transferring data between the client device and the server using the first connection path (receiving delivered content via the established serving routes or auxiliary routes based on the connection setup request (Karaoguz Paragraph [0013])).  
Where Karaoguz teaches connection paths are additional connection paths (the requested routes/pathways are established in response to the reception of the request and are therefore new additional routes (Karaoguz Paragraph [0016])), Karaoguz fails to specifically recite, in response to detecting a change in the first connection path, automatically rerouting the transferring of data between Karaoguz further fails to teach selecting a connection path based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack, and authenticating by determining that (i) the client device is a previously-registered client device or (ii) an IP address of the client device is a previously-registered IP address stored in an authentication table.
However, in analogous art, Yurchenko teaches in response to detecting a change in the first connection path, automatically rerouting the transferring of data between the client device and the server to a second connection path of the plurality of connection paths (routing engine provides a preferred and alternative route in response to a request, wherein the alternative route is provided for immediate availability upon the failure of the preferred route (Yurchenko Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Yurchenko related to providing the alternate route as a secondary route in the event of the failure of the first route and apply them to the teachings of Karaoguz for the purpose of offering redundant resources. One would be motivated as such as this provides the client with resources needed to use the next-best route immediately following the failure of the preferred route (Yurchenko Paragraph [0047]).
Karaoguz and Yurchenko fail to teach selecting a connection path based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack, and authenticating by determining that (i) the client device is a previously-registered client device or (ii) an IP address of the client device is a previously-registered IP address stored in an authentication table.
However, in analogous art, Beadle teaches selecting a connection path based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack using software call-backs into a protocol stack to determine network routing information which is used for automatic route selection (Beadle Col. 7 Lines 31 – 55) wherein automatic route selection uses network routing information to avoid congestion (Beadle Col. 7 Line 66 – Col. 8 Line 13) or to dynamically mitigate congestion (Beadle Col. 10 Lines 39 – 54)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Beadle related to software call-backs to a protocol stack to determine network parameters used in determining network conditions such as congestion and apply them to the teachings of Karaoguz and Yurchenko for the purpose of receiving updated network parameters (Beadle Col. 7 Lines 51 – 55). One would be motivated as such as call-backs may be contained in packet headers and used to send network connection and event parameter data back to a client (Beadle Col. 7 Lines 56 – 65).
Karaoguz, Yurchenko, and Beadle fail to teach authenticating by determining that (i) the client device is a previously-registered client device or (ii) an IP address of the client device is a previously-registered IP address stored in an authentication table.
However, in analogous art, Hyland teaches authenticating by determining that a client device is a previously-registered client device (a mobile device may submit service requests with an authorization access token attached and the receiving server processes the access token to validate the authority of the user to receive a requested service, thereby only needing to register the client once with a single-sign on system (Hyland Paragraphs [0013 – 0014])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hyland related to only requiring a user authenticate themselves once to access network services and apply them to the teachings of Karaoguz, Yurchenko, and Beadle for the purpose of implementing single-sign on (SSO) for user authentication. One would be motivated as such as SSO allows for distinct and separate accounts at service providers to use the same authentication method that only requires a user to authorize themselves once and also provides for increased security (Hyland Paragraphs [0007 – 0009]).

Regarding claim 29, Karaoguz, Yurchenko, and Beadle teach the system of claim 28, wherein the processor is further configured to execute the instructions to perform further operations including: 
receiving a web request from the client device (client device makes a content request to a server (Karaoguz Paragraph [0013])); 
retrieving a web request response based on the web request from the client device (delivering content by the selected route based upon the client request (Karaoguz Paragraph [0013])); 
determining a return connection path from a connection database (user receives delivered content from one or more serving routes and/or one or more auxiliary routes based upon a content request, wherein the routes are determined based upon provisioning profiles (Karaoguz Paragraph [0013]) provisioning profiles are stored in a database (Karaoguz Paragraph [0032])); and
transmitting the web request response via the determined return connection path (returning delivered content by the path selected based upon the provisioning profiles (Karaoguz Paragraph [0013])).  

Karaoguz, Yurchenko, Beadle, and Hyland teach the system of claim 29, wherein determining the return connection path includes: 
determining whether the connection path is available (evaluating network resource status to determine available auxiliary pathways (Karaoguz Paragraph [0024])) based on criteria associated with the return connection path (selecting the one or more multiple auxiliary pathways to support a desired QoS level (Karaoguz Paragraph [0024]) auxiliary pathways are used to deliver content to a user in response to a request (Karaoguz Paragraph [0013])).  

Regarding claim 31, Karaoguz, Yurchenko, Beadle, and Hyland teach the system of claim 29, wherein the processor is further configured to execute the instructions to perform the method including: 
monitoring a first connection path for changes in the connection path (maintaining a desired quality of service for a connection using QoS mid-call updates (Karaoguz Paragraph [0021])). 

Regarding claim 32, Karaoguz, Yurchenko, Beadle, and Hyland teach the system of claim 29, wherein determining the return connection path from the plurality of connection paths includes: 
monitoring the plurality of the connection paths to determine a bandwidth of each connection path (monitoring of network resources includes bandwidth (Karaoguz Paragraph [0040]) selecting multiple auxiliary pathways and maximizing available bandwidth for each pathway (Karaoguz Paragraph [0024])); and 
selecting one or more of the multiple auxiliary pathways based upon the desired QoS (Karaoguz Paragraph [0024])).  

Regarding claim 33, Karaoguz, Yurchenko, Beadle, and Hyland teach the system of claim 28, wherein authenticating the connection request from the client device includes: 
determining whether the client device has previously connected to the server (user may access network services using previously provided username and password (Hyland Paragraph [0043]) inherits motivation to combine from respective parent claim.).

Regarding claim 34, Karaoguz, Yurchenko, Beadle, and Hyland teach the system of claim 28, wherein the first connection path is determined based on a network congestion, wherein the network congestion includes latency and bandwidth measurements (selecting an auxiliary path based upon monitored network resources, wherein network resources include transmission delay (latency) and available bandwidth (Karaoguz Paragraph [0040])).  

Regarding claim 35, Karaoguz teaches the non-transitory computer-readable storage medium storing program instructions (Karaoguz Paragraph [0055]) for dynamically selecting a connection path between a client device and a server, wherein when executed by the server, the program instructions are configured to cause the server to perform operations including:  7Attorney Docket No. 00008-0104-01000 
network management server receives a connection session setup request from a user device (Karaoguz Paragraph [0046])), the network including a plurality of access points, each of the plurality of access points associated with a different bandwidth (pathways are evaluated and selected based upon maximum available bandwidth over the corresponding pathway (Karaoguz Paragraph [0024]) evaluated resources of pathways include information regarding network nodes (routers) (Karaoguz Paragraph [0029])); 
authenticating the connection request from the client device (establishing a security handshake procedure to authenticate the user device (Karaoguz Paragraph [0047]) proceeding with processing the request after the authentication procedure is successful (Karaoguz Paragraph [0048])); 
determining a first connection path from a plurality of connection paths for the client device using a function (selecting a route as a content serving pathway based upon corresponding client provisioning profiles provided with the request (Karaoguz Paragraph [0048] and [0046])), wherein each of the plurality of connection paths is a wireless connection via one of the plurality of access points (access network may be wireless (Karaoguz Paragraph [0041]) pathways are evaluated based upon network node (router) resources, including maximum available bandwidth (Karaoguz Paragraphs [0024] and [0029])); and 
transferring data between the client device and the server using the first connection path (receiving delivered content via the established serving routes or auxiliary routes based on the connection setup request (Karaoguz Paragraph [0013])).  
Where Karaoguz teaches connection paths are additional connection paths (the requested routes/pathways are established in response to the reception of the request and are therefore new additional routes (Karaoguz Paragraph [0016])), Karaoguz fails to specifically recite, in response to Karaoguz further fails to teach selecting a connection path based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack, and authenticating by determining that (i) the client device is a previously-registered client device or (ii) an IP address of the client device is a previously-registered IP address stored in an authentication table.
However, in analogous art, Yurchenko teaches in response to detecting a change in the first connection path, automatically rerouting the transferring of data between the client device and the server to a second connection path of the plurality of connection paths (routing engine provides a preferred and alternative route in response to a request, wherein the alternative route is provided for immediate availability upon the failure of the preferred route (Yurchenko Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Yurchenko related to providing the alternate route as a secondary route in the event of the failure of the first route and apply them to the teachings of Karaoguz for the purpose of offering redundant resources. One would be motivated as such as this provides the client with resources needed to use the next-best route immediately following the failure of the preferred route (Yurchenko Paragraph [0047]).
Karaoguz and Yurchenko fail to teach selecting a connection path based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack, and authenticating by determining that (i) the client device is a previously-registered client device or (ii) an IP address of the client device is a previously-registered IP address stored in an authentication table.
Beadle teaches selecting a connection path based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack (using software call-backs into a protocol stack to determine network routing information which is used for automatic route selection (Beadle Col. 7 Lines 31 – 55) wherein automatic route selection uses network routing information to avoid congestion (Beadle Col. 7 Line 66 – Col. 8 Line 13) or to dynamically mitigate congestion (Beadle Col. 10 Lines 39 – 54)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Beadle related to software call-backs to a protocol stack to determine network parameters used in determining network conditions such as congestion and apply them to the teachings of Karaoguz and Yurchenko for the purpose of receiving updated network parameters (Beadle Col. 7 Lines 51 – 55). One would be motivated as such as call-backs may be contained in packet headers and used to send network connection and event parameter data back to a client (Beadle Col. 7 Lines 56 – 65).
Karaoguz, Yurchenko, and Beadle fail to teach authenticating by determining that (i) the client device is a previously-registered client device or (ii) an IP address of the client device is a previously-registered IP address stored in an authentication table.
However, in analogous art, Hyland teaches authenticating by determining that a client device is a previously-registered client device (a mobile device may submit service requests with an authorization access token attached and the receiving server processes the access token to validate the authority of the user to receive a requested service, thereby only needing to register the client once with a single-sign on system (Hyland Paragraphs [0013 – 0014])).
Hyland related to only requiring a user authenticate themselves once to access network services and apply them to the teachings of Karaoguz, Yurchenko, and Beadle for the purpose of implementing single-sign on (SSO) for user authentication. One would be motivated as such as SSO allows for distinct and separate accounts at service providers to use the same authentication method that only requires a user to authorize themselves once and also provides for increased security (Hyland Paragraphs [0007 – 0009]).

Regarding claim 36, Karaoguz, Yurchenko, Beadle, and Hyland teach the non-transitory computer-readable storage medium of claim 35, wherein the program instructions: 
receiving, at the server, a web request from the client device (client device makes a content request to a server (Karaoguz Paragraph [0013])); 
retrieving, by the server, a web request response based on the web request from the client device (delivering content by the selected route based upon the client request (Karaoguz Paragraph [0013])); 
determining, by the server, a return connection path from the connection database (user receives delivered content from one or more serving routes and/or one or more auxiliary routes based upon a content request, wherein the routes are determined based upon provisioning profiles (Karaoguz Paragraph [0013]) provisioning profiles are stored in a database (Karaoguz Paragraph [0032])); and
returning delivered content by the path selected based upon the provisioning profiles (Karaoguz Paragraph [0013])).  

Regarding claim 37, Karaoguz, Yurchenko, Beadle, and Hyland teach the non-transitory computer-readable storage medium of claim 36, wherein determining the return connection path includes: 
determining whether the return connection path is available (evaluating network resource status to determine available auxiliary pathways (Karaoguz Paragraph [0024])) based on criteria associated with the return connection path (selecting the one or more multiple auxiliary pathways to support a desired QoS level (Karaoguz Paragraph [0024]) auxiliary pathways are used to deliver content to a user in response to a request (Karaoguz Paragraph [0013])).  

Regarding claim 38, Karaoguz, Yurchenko, Beadle, and Hyland teach the non-transitory computer-readable storage medium of claim 35, wherein the program instructions are configured to cause the server to further perform operations including: 
monitoring the first connection path for changes in the connection path (maintaining a desired quality of service for a connection using QoS mid-call updates (Karaoguz Paragraph [0021])). 

Karaoguz, Yurchenko, Beadle, and Hyland teach the non-transitory computer-readable storage medium of claim 36, wherein determining the return connection path includes: 
monitoring a plurality of connection paths to determine a bandwidth of each connection path (monitoring of network resources includes bandwidth (Karaoguz Paragraph [0040]) selecting multiple auxiliary pathways and maximizing available bandwidth for each pathway (Karaoguz Paragraph [0024])); and 
selecting, by the server, a connection path with the highest bandwidth (selecting one or more of the multiple auxiliary pathways based upon the desired QoS (Karaoguz Paragraph [0024])).  

Regarding claim 40, Karaoguz, Yurchenko, Beadle, and Hyland teach the non-transitory computer-readable storage medium of claim 35, wherein the first connection path is determined based on a network congestion, wherein the network congestion includes latency and bandwidth measurements (selecting an auxiliary path based upon monitored network resources, wherein network resources include transmission delay (latency) and available bandwidth (Karaoguz Paragraph [0040])).
	

Conclusion
Additional prior art which was found pertinent to Applicant’s claimed invention but was not used in the making the rejections presented herein, comprises:
Rommer et al. (US 2014/0169330 A1) which teaches redirecting a communication path between nodes in a network to enable a plurality of paths for sending and receiving establishment messages.
Doane et al. (US 2013/0166709 A1) which teaches defining connectivity operations on a logically isolated network path to a network resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459